 412DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDUnited Brotherhood of Carpenters and Joiners ofAmerica,AFL-CIO,Local 1780andTheodoreD. MathewsandLarry W. JohnsonandEdwinWielinskiandEdwinA. ArnoldandWinstonShroutandFrank P. KraftandDwight D. Har-disonandJohn D.CampbellandGeorge S.DukartandDouglas B. ExcellandGeorge W.HowardandWilliam MosierandJohn K. Sell-ersandDouglas KonoldandHenry E. FlynnSr.andJesseMcMurtryandGary W. Hutch-croft and Reynolds Electrical&EngineeringCo., Party to the Contract.Cases 31-CB-7332,31-CB-7333, 31-CB-7334, 31-CB-7335, 31-CB-7341, 31-CB-7342, 31-CB-7343, 31-CB-7344, 31-CB-7345, 31-CB-7346, 31-CB-7347,31-CB-7348, 31-CB-7349, 31-CB-7350, 31-CB-7355, 31-CB-7356, and 31-CB-7536August 31, 1989DECISION AND ORDERBY MEMBERS CRACRAFT, HIGGINS, ANDDEVANEYOn December 14, 1988, Administrative LawJudge Richard D. Taplitz issued the attached deci-sion.The Respondent filed exceptions and a sup-porting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings,' andconclusions and to adopt the recommended Orderas modified.2ORDERThe NationalLaborRelations Board adopts therecommendedOrderof the administrative lawjudge and orders that the Respondent,UnitedBrotherhood of Carpenters and Joiners of America,AFL-CIO, Local 1780,itsofficers,agents, andrepresentatives,shall take the action set forth in theOrder as modified.'The judge noted that the Board's decision inIndianapolisPower Co.,273 NLRB 1715 (1985),was remanded to the Board for further consider-ation by the United StatesCourt ofAppeals for the Districtof ColumbiaCircuitOn December 9, 1988,the Board issued its Supplemental Deci-sion and Order on Remand,reaffirming theIndianapolis Powerrule 291NLRB 1039Member Devaney,without passing on theIndianapolis Powerrule inthis case,agrees that the Respondent's conduct was unlawful because theevidence demonstrates that the parties clearly intended their no-strikeclause to prohibit employees from honoring stranger picket lines2Although the judge found that the Respondent's suspension of atleast one discriminatee from membership for failure to pay the unlawfulfine violated Sec 8(b)(1)(A) of the Act,the provisions of the judge's rec-ommended Order and notice refer to the Respondent's expulsion of mem-bers from membershipWe have modifiedthe judge'srecommendedOrder and notice accordingly1.Substitute the following for paragraph 1(c)."(c) Suspending any member from membershipfor nonpayment of dues where it refuses to acceptdues until such fines are paid."2. Substitute the following for paragraph 2(c)."(c)Accept dues from those members withoutrequiring that such fines be paid first and reinstatetomembership any member who was suspendedbecause of its refusal to accept dues until such fineswere paid."3.Substitute the attached notice for that of theadministrative law judge.APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT fine or otherwise discipline anymember for refusing to honor a sympathy strikewhere that sympathy strike is prohibited by theterms of a no-strike clause in a collective-bargain-ing agreement.WE WILL NOT refuse to accept dues from mem-bers until such fines are paid.WE WILL NOT suspend any member from mem-bership for nonpayment of dues where we refuse toaccept dues until such fines are paid.WE WILL NOT in any like or related manner re-strain or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL rescind the fines we levied against thefollowing members:JamesE. AllenEdwin A. ArnoldJohn D. CampbellGeorge S. DukartDouglas ExcellHenry E. Flynn Sr.Charles R. GeorgeDwight HardisonGeorge HowardGary W.HutchcroftLarry W. JohnsonDouglas KonoldFrank P. KraftJessieMcMurtryTheodore D. MathewsWilliam MosierJohn K. SellersWinston ShroutDan WeaverEdwin WielinskiWE WILL return to those members any fines thatthey have paid together with an amount equal tothe expenses those employees incurred as a resultof those fines, plus interest.WE WILLaccept dues from those members with-out requiring that such fines be paid first and wewill reinstate to membership any member who was296 NLRB No. 53 CARPENTERS LOCAL 1780 (REYNOLDS ELECTRICAL)413suspended because of our refusal to accept duesuntil such fines were paid.WE WILL remove from our records all referenceto the charges, trials, fines, and other actionsagainst those members and notify them in writingthat we have done so.UNITED BROTHERHOOD OF CARPEN-TERS AND JOINERS OF AMERICA,AFL-CIO, LOCAL 1780place of business in Las Vegas, Nevada, is in the businessof providing construction, maintenance, and operationalsupport for the United States Department of Energy atthe Nevada Test Site and at the Tonopah Test Range.The Company annually purchases and receives goodsand services valued in excess of $50,000 directly fromcustomers located outside of Nevada. It is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.Respondent is a labor organization within the meaningof Section 2(5) of the Act.Julia A. Osborn, Esq.,for the General Counsel.HopeJ.Singer,Esq.(Taylor,Roth,Bush& Geffner),ofBurbank,California,for the Respondent.YelvertonCowherdEsq.,of Las Vegas,Nevada, for Reyn-olds Electrical&Engineering Co.DECISIONSTATEMENT OF THE CASERICHARD D. TAPLITZ, Administrative Law Judge.This case was tried in Las Vegas, Nevada, on August 4and 5, 1988. The charges and amended charges werefiled on various dates in December 1987 and January andFebruary 1988. After a number of otherpleadings, anorder consolidatingcasesand a first amended consolidat-ed complaint issued on April 14,1988, allegingthat theUnited Brotherhood of Carpenters and Joiners of Amer-ica,AFL-CIO, Local 1780 (Respondent or the Carpen-ters) violated Section 8(b)(1)(A) of the National LaborRelations Act.IssueThe primaryissue iswhether the Carpenters violatedSection 8(b)(1)(A) of the Act by disciplining memberswho worked during a sympathy strike under circum-stanceswhere thatunionwas bound by a contract con-taininga broad no-strike clause.All parties were given full opportunity to participate,to introduce evidence, to examine and cross-examine wit-nesses, toargue orally, and to file briefs. Briefs, whichhave been carefully considered, were filed on behalf ofthe General Counsel and the Carpenters.On the entire record' of thecaseand from my obser-vation of thewitnessesand their demeanor, I make thefollowingFINDINGS OF FACT1. JURISDICTIONReynolds Electric&EngineeringCo. (the Company)is the employerof theunion members who were disci-plined for refusing to participate in a sympathy strike.The Company,a Nevada corporation with an office and'The transcript of the record in this case is extremely poor and repletewith errors.However,many of the facts were stipulated to or based ondocumentary evidence and most of the errors are self-correcting becauseof their context.In the absence of a motion to correct by any party, nofurther action will be taken on my part. The General Counsel should beaware that if the caliber of reporting is not drastically improved, a seri-ous risk willbe run thatsuch transcripts will result in trials de novoH. THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundThe Companymaintainscollective-bargaining agree-ments with a number of different labor organizations in-cluding the Carpenters. Some of those agreements coverbargaining units of construction employees and otherscover bargaining units of maintenance and operationsemployees. The Carpenters represents employees in twoseparate units, one, construction, and the other, mainte-nance and operations. On June 1, 1985, the Companyand the Carpenters entered into a collective-bargainingagreement in the bargaining unit of construction carpen-ters (the construction agreement) which was effective byits terms from June 1, 1985, until June 1, 1990. Article IIof that agreement provides:No Strikes or LockoutsSECTION 1. It is hereby agreed by the Unionthat there will be no strikes, stoppages of work orslowdowns of the Contractor's operations duringthe term of this Agreement.SECTION 2. It is hereby agreed by the Contrac-tor that there will be no lockouts during the term ofthisAgreement.SECTION 3. Any violation of Section 1 of thisArticle shall not be subject to the provisions of Ar-ticle XXI, Grievance and Arbitration procedure.That contract also has a preamble that reads:WHEREAS, the Contractor is engaged in theperformance of construction work for the NevadaTest Site, Nevada Research and Development Areaand the Tonopah Test Range, Nevada;WHEREAS, the work hereinbefore referred to isrecognized by the parties to be of major nationalimportance and of urgent priority and essential tothe national defense and, for its prompt and efficientconstruction, large numbers of skilled craftsmen andworkmen are required; andWHEREAS, it is the desire of the parties to es-tablish rates of pay, hours of employment andworking conditions for workmen so employed;NOW, THEREFORE, in consideration of thepremises, it is agreed:The Carpenters and the Company were also signato-ries to a separate collective-bargaining agreement in theunit of maintenance and operations carpenters (the main- 414DECISIONSOF THE NATIONALLABOR RELATIONS BOARDtenance agreement).Thatagreementwas effective by itsterms from October 1, 1982, to October 1, 1987. Therewas no limitation on the right of the Carpenters to strikein the maintenance unit upon the expiration of that con-tract.However, the no-strike clause in the constructionagreement was still in full force and effect at the time themaintenance contract expired.A number of maintenancecontracts with various unions expired in the fall of 1987and many of those unions went out on strike.Beginningabout August 18,1987, and continuing periodically toNovember 22, 1987, the Amalgamated Transit UnionLocal 1225 picketed the Nevada Test Site in furtheranceof a labor dispute it had with LTR Stage Lines, an em-ployerwho provided bus services to and from theNevadaTestSite.Commencing on about September 15,1987, and continuing until November 22, 1987, the Culi-naryWorkers Union Local 226 picketed the NevadaTestSiteand Tonopah TestRangein furtherance of alabor dispute it had with the Company. Other unionsrepresenting maintenance and operations employees alsopicketed.The Carpenters sanctioned those picket lines.In addition the Carpenters established their own picketlines atthe Nevada Test Site and Tonopah Test Rangebeginningon October 27, 1987, and continuing to No-vember 22, 1987. That picketing was in furtherance ofthe labor dispute that arose upon the expiration of theCarpenters maintenance agreement.The parties stipulat-ed and I find that there was no labor dispute at that timein the Carpenters construction unit. However, the Car-penters Union sanctioned all of the picketing and hon-ored the picketlinesby refusing to work in both themaintenance and the construction units.The great major-ity ofthe construction carpenters were on strike and re-fused to work between October 27 and November 22,1987. Some of the construction carpenters refused tohonor the picket line and returned to work during thattime.This case arose when the Carpenters attempted todiscipline those employees for returning to work.B. The Discipline Imposed on Those Who Crossed thePicket LineOn December 18, 1987, Clifford Kahle, the Carpentersbusinessrepresentative,filedinternalunion chargesagainst 20 individuals.Theywere charged with viola-tions of the Carpenters'constitution and bylaws betweenOctober 22 and November 22, 1987, in that: "This mandid cause dissension in the Brotherhood by workingbehind a picket line that was duly authorized by a subor-dinate body of the United Brotherhood. The picket linein question was our own and others at the Nevada TestSite and the Tonopah TestRange."The charged individ-uals were tried by the Carpenters and subsequently finedin the amounts set forth next to their names as follows:George HowardGary HutrdlcroftLarry JohnsonDouglas KonoldFrank KraftJessieMcMurtryTheodoreMathewsWilliam MosierJohn K.SellersWinston ShroutDan WeaverEdwin Wielinski4,539.192,680.174,299.684,721.674,459.355,177.874,356.713,239.025,451.593,102.163,877.703,763.65JamesE. AllenEdwin A. ArnoldJohn D. CampbellGeorge S. DukartDouglas ExcellHenry E. Flynn, Sr.Charles R. GeorgeDwightHardison$ 2,940.364,368.114,744.485,611.264,812.914,356.713,284.644,527.78Clifford Kahle, the Carpenters business representative,acknowledged that all the fines were for crossing picketlines between October 22 and November 22, 1987, andthat the picketlineswere those of the Carpenters on themaintenance agreement and others that were sanctionedby the Central Laborers.A number of those individuals were informed by theCarpenters that dues would not be accepted until thefineswere paid. They were also told that they couldappeal but that the appeal would not be entertainedunless they paid $50 on account to be held until theappeal was decided. In addition some of the individualswere told that they would be suspended unless dueswere paid. One of the individuals, Jessie McMurtry, hadhis dues book returned to him with the notation "Sus-pended 7/31/88."All of the fined individuals named above were fullmembers of the Carpenters. In addition the parties stipu-lated that all of those individuals except for James Allenwere in the bargaining unit covered by the Carpentersconstruction agreement during the time the disciplinewas imposed. As to James Allen, the parties were in dis-pute and no stipulation could be agreed to. Evidence wasintroduced concerning his proper placement.The Company sometimes used individuals employed asmaintenance carpenters to do construction agreementwork and vice versa. Generally the Company let theCarpenters know when it took such action. James Allenwas basically a maintenance carpenter. However, duringthe entire time relevant to this case, he was doing con-struction carpentry work. The Ccmpany records showthat during the days in question, except for two leave-without-pay days and one holiday, he did nothing butconstruction work that was covered by the Davis-BaconAct. He was paid under the construction agreement andreceived construction pay. However, some of the fringebenefits such as health and welfare and pension werepaid under the provisions of the maintenance agreement.Allen spent all of his working time during the monthin question doing carpenter construction bargaining unitwork. His pay was based on the construction contract.His community of interest was with other employeesdoing thesamework and during the period in questionhe had to be considered part of their bargaining unit.Even if he was considered a dual-function employee, thekey issue would be whether he had a sufficient commu-nity of interest with the construction carpenters bargain-ing unit employees to be included in that unit. As he did CARPENTERS LOCAL1780(REYNOLDS ELECTRICAL)415no other work during that time, the answer would haveto be yes.2C. TheHistoryof the No-StrikeClause in theCarpenters Construction AgreementPrior to 1965 the Company did no individual bargain-ing. It bargained through various employer associations.One of those was the Southern Nevada General Contrac-torsAssociation which bargained with the Carpenters.At that time there was only one classification of carpen-ter-employee and that was journeymen construction car-penter.Thatwas true even though some of the employ-ees did carpentry work other than construction such asmaintenance and operations.in the period from 1961through 1964,there were a great number of strikes onthe Company's jobsites.During the 3-year period be-tween 1961 and 1964 there were about 36 strikes or workstoppages.In November 1964 IBEW Local 357 went onstrike for 21 days and other unions, including the Car-penters, honored the picket line. The test site was virtu-ally shut down.That test site was the sole location in thecontinentalUnited States where nuclear weapons weretested.As a result of that strike the Atomic EnergyCommission,a predecessor agency ofthe U.S.Depart-ment of Energy,directed the Company to withdraw itsdelegation of bargaining authority from all of the em-ployer associations at the expiration of the collective-bar-gaining agreement.The AtomicEnergy Commission hadexpressed concern well before that strike.In 1961 it hadinformed the Company of its concern with the numberof legal and illegal work stoppages at the test site as wellaswith problems related to wages, hours, and workingconditions.The President of the United States appointeda panel to study those conditions in 1961 and 1962. TheBoard found that there were uneconomic and discrimina-torypay practices at the site and that there were signifi-cant problems resulting from the number of work stop-pages.After thepanel report,the public member in thepanel,John Dunlap,who later became United StatesSecretary of Labor, remained at the site and tried toremedy some of the problems.While that was happen-ing, the delegation of bargaining authority was still ineffect and the 1962-1965 collective-bargaining agree-ments were negotiated and became binding on the Com-pany.The Department of Energy directed the Companyto withdraw the delegation of bargaining authority at theend of those contracts and to negotiate directly with theunions.The Carpenters contract expired on June 1, 1965.Prior to the beginning of bargaining,the Departmentof Energy gave detailed instructions to the Company.One of those was that the Company was to separate theconstruction work from the maintenance and operationwork.The Company was directed to bargain for a con-structionagreement and for a separate maintenanceagreement.The Companywas also told to obtain abroad no-strike clause that would prohibit unions fromhonoring picket lines of other unions at the test site.Withregard to the separate bargaining units, the Compa-ny was told to have a construction agreement that wouldbe keyed to prevailing wages for construction under theDavis-BaconAct anda separate agreement for mainte-nance and operationwork.Withregardto the Depart-ment of Energy's insistence that there be a no-strikeclause that would stop the kinds of shutdowns that hadbeen giving problems in the past,the Company was ledto believe that it would be replaced at the jobsite if itcouldn'tmeet the Government's aims.The negotiations began with the Carpenters in August1964 but little was achieved until March 1965 when seri-ous negotiations began for a project maintenance and op-erations agreement with various building trades unions.Bargaining was done in three separate groups, one withTeamsters Local 631, another with Local 12 OperatingEngineers,and the third with a multiunion group that in-cluded the Carpenters.During negotiationsfor amaintenance and operationsagreement,theCompany proposed a broad no-strikeclause in language identical to that which is quotedabove and is contained in the 1985-1990 Carpenters con-struction agreement. 3TheCompany representative ex-plained to the unions that the purpose of section 1 of theproposed no-strike clause,with its broad prohibitionagainst strikes and work stoppages,was not only de-signedto prohibitall strikes but also designedto prohibitunions from honoring picket lines establishedby otherunions or other bargaining units.He explained that sec-tion 3 of the no-strike clause excluded strike situationsfrom the arbitration and grievance process so that theCompany could go directly to Federal courts under aSection 301 suit rather than going through the grievanceprocedure if there was a strike.He told the unions thatthe no-strike proposal was made at the direction of theU.S. Atomic Energy Commission and he explained someof the advantages to the unions in preventing the prolif-eration of strikes.He said that the no-strike clause wassomething they had to achieve in negotiations or therewasn'tgoing to be any agreement.Therewas prolongeddiscussion about the clauses and none of the union repre-sentatives indicated that their interpretation of the no-strike clause was any different from that described by theCompany. Finally, the unions accepted the no-strikeclause as ithad been proposed by the Company. Thefinal agreement was reached at the end of June 1965.However, the Carpenters were concerned with theimpact of the no-strike clause on the bargaining for thecarpenters construction agreement that was to follow assoon as agreementwas reached in themaintenance andoperations unit.Prior to that time there only had beenone agreement and a package was beingbroken up. As aresult, the Company and the Carpenters signed a letter ofunderstanding to the effect that the employees coveredby themaintenance and operations agreement that hadjust been agreed to would be able to honor any picketline that might result from the carpenters constructionnegotiations that were to begin immediately.That letterof understanding had application only to the 1965 negoti-ations.2 SeeFleming Industries,282 NLRB 1030 (1987), and cases cited there-in.a Except that the word "company" was used instead of "contractor"and the article number of the arbitration provision was different. 416DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDThe negotiations for a constructionagreement con-cluded after a 1-month strike, with a tentativeagreementinNovember 1965. Duringnegotiationsfor that agree-ment the parties usedthemaintenanceand operationscontractas a pointof reference and went over theclauses oneby one. The discussions about the no-strikeclausewere the same as the ones during the negotiationof themaintenanceand operationsagreement and theunions once againaccepted the Company's proposal. Anidentical no-strikeclausewas agreed to.Successor collective-bargaining agreementswere nego-tiated over the years in both the Carpenters constructionand Carpentersmaintenance bargaining units.The unionsnever proposeda change inthe no-strikeclause.4Until the strike in the fall of 1987 which gave rise tothese proceedings, both the Company and the Carpentershave acted as if they understood that the no-strike clausebanned sympathy strikes. Kevin Efroymson, the Compa-ny's general counsel from 1965 until 1976, credibly testi-fied that during those years the Carpenters consistentlycrossed picketlineswhen it was not directly involved inthe strike.Gerard Paul McGhee, who is now corporatedirector of labor relations for the Company's parent con-cern and who for many years held high levelmanage-mentpositionswith the Company in the labor relationsfield, credibly testified that from the time that he wasconcerned with labor relations in 1968 through his de-parture in 1984, constructionand maintenancecrafts rou-tinely crossed each other's picket lines during labor dis-putes.He credibly averred that he was aware of nobreach of the no-strikeclauseuntil the events that gaveriseto this case. For example, in 1974 the Teamstersmaintenanceemployees and themaintenancecarpentersstruck during a contract wage reopener and the con-struction carpenters,whose contract was still in effect,worked. In 1980 the construction carpenters struck at theexpiration of their contract but themaintenance agree-mentwas stillin effect and the maintenance carpenterscontinued to work.The situation changed in the fall of 1987 and a numberof unions disregarded the no-strike clauses in their out-standingcontracts. In mid-September 1987 the bus driv-ers and the Culinary Union went out on strike and theCarpenters Union honored that strike even though therewere no-strikeclausesin both of its contracts. However,some of the carpenters had crossed the picketline andgone to work. At a Carpentersmeeting inmid-Septem-ber 1987, one of the employees asked Carpenters Busi-nessRepresentativeCliff Kahle what could be doneabout the people who worked behind the picket line. Atthat time the Carpenters constructionagreement as wellas themaintenanceand operations agreement were ineffect.Kahle responded that nothing could be done be-causeof a clause in the contract, that no fines could beimposed, and that the only thing that could be donewould be harassment at work. 5On September 24, 1987, while the Carpenters were en-gaging in a sympathy strike against the Company buthad not yet put up their own picket line, the Companysent a letter to Kahle, the business representative of theCarpenters, demanding that the Carpenters cease its con-tract violations. The letter states in part:Section 1 of Article II-No Strikes or Lockoutsof both the Project Construction and the ProjectMaintenance Agreements contains a broad no strikeprovision agreed to by your Union which prohibitsall strikes and stoppages of work, including sympa-thy strikes. These provisions were incorporated intothe first Project Construction and Project Mainte-nance Agreements between REECo and Local 1780negotiated in 1965 with the express understandingthat the broad no strikeagreementby your Unionbarred all strikes, including sympathy strikes. TheNo Strike Article was a major issue in the 1965 ne-gotiations of first project laboragreements,and wasdesignedto eliminate the rash of strikes which hadoccurred at the Nevada Test Site for years prior tothat time.The Carpenters never responded to that letter.D. Analysis and ConclusionsSection 8(b)(1)(A) of the Act makes it an unfair laborpractice for a labor organization to restrain or coerceemployees in the exercise of the rights guaranteed inSection 7 of the Act. One of those Section 7 rights isthat of an employee to refrain fromunionor concertedactivities except to the extent that union membership isrequired under a lawful union-security clause. Section8(b)(1)(A) also contains a proviso which states that alabor organization has the right to prescribe its own ruleswith regard to the acquisition or retention of member-ship.But for that proviso any discipline of a unionmember for crossing a picket line would be a violation ofSection 8(b)(1)(A). Under the proviso a union may, inthe absence of an enforceable collectively bargained no-strikeclause,discipline fullmembers for refusing tohonor a lawful strike.NLRB v. Allis-Chalmers Mfg. Co.,388 U.S. 175 (1967). InScofield v.NLRB,394 NLRB423, 430 (1969), the Supreme Court held:Section 8(b)(1) leaves a union free to enforce aproperly adopted rule which reflects legitimateunion interest, impairs no policy Congress has im-bedded in the labor laws, and is reasonably enforcedagainst union members who are free to leave theunion and escape the rule.4 The current Carpentersmaintenance agreementwhich is effectivefrom November 23, 1987, to October 1, 1992, and was executed by theCompany on February 17, 1988, changed theno-strike clauseto ban sym-pathy strikes by name. The changeappears to be a response to the eventsthat led tothe litigationin this case and I do not believe that an inferenceiswarrantedthat the Companywas attemptingto changethe intent ormeaning of the clauseS These findings are based on the credited testimony of W. DouglasExcell,a construction carpenter who attended the meeting,which wasbasically for maintenance carpenters.Kahle testified that he was asked aquestion concerning the no-strike clause in the construction agreement atthe union meeting.He averred that he said that he would have to talk tohis attorney before answering because he did not want to have a potentiallawsuit problem I believe that Excell was the more credible witness. CARPENTERS LOCAL 1780 (REYNOLDS ELECTRICAL)417Following the principles set forth in theScofieldcase, theBoard has found that the proviso did not offer a defenseagainstSection 8(b)(1)(A) violations where theinternalenforcement of a union rule involved discipline imposedagainstunion members for filing charges with the Board,for refusing to cross unlawful picket lines, for refusing toparticipate in conduct violative of the Act, or for refus-ing toact in contravention of a collectively bargainedagreement.SeeOperating Engineers Local 39 (San JoseHospital),240 NLRB 1122 (1979), and cases cited thereinat 1123.InMineWorkersLocal 12419 (National GrindingWheel),176 NLRB 628, 632 (1969), the Board found thata union violated Section 8(b)(1)(A) by fining its memberswho refused to honor the picket line of a sister localunder circumstances where theunion wasbound by abroad no-strikeclausethat proscribed any strike or slow-down, total or partial, of work at the company's plant.The Board adopted the administrative law judge's deci-sion which held:To hold that aunion,despite the prohibition inSection 8(b)(1)(A) againstrestrainingor coercing ofemployees in their rights under Section 7, couldneverthelesswith impunitypenalizemembers forfailing or refusing to participate in a violation of ano-strikeclause is toprovide an incentive to unionsand members to violate contracts. This too runscounter to a basic policy of the statute.The Board also adopted the administrative law judge'sconclusion that it was a violation of the no-strike clauseto honor asisterlocal's picket line. In other words a"no-strike"clausemeantall strikes including sympathystrikes.6 In the context of that situationa serious argu-ment could be made that the "intention" behind a no-strike clauseis irrelevant.A reasonable person can cer-tainly come to the conclusion that a "no-strike"clausemeansliterally "no strikes."A ban on "all" strikes in-cludes a ban on all types of strikes. There is no need toresort to formal Aristotelian logic to come to thatcommon sense conclusion. However, it is difficult to dis-pute the validity of a syllogism where the majorpremiseis"all strikes are prohibited," the minorpremise is "asympathy strike is one form of a strike," and the conclu-sionis"sympathy strikes are prohibited." The situationin the union fine cases are very different than those inthe cases where an employer discharges an employee forengagingin strike activity. In the union fine situation theunion, by agreeing to a broad no-strikeclause,puts theemployees in a position where they can reasonably be-lieve that all types of strikes are prohibited. The employ-ees have reason to believe that the labor law will notprotect them if they engage in a strike and that the em-ployer can discharge them with impunity. It is the union6InOperatingEngineersLocal 18 (Davis-McKee),238NLRB 652(1978), the Board held that to the extent thatNational GrindingWheel,supra,stood for the proposition that the right to engage in a sympathystrike is waived by a union's agreement to a broad no-strike clause, with-out more,ithad been overruled sub silentio by later casesTheDavis-McKeecase must now be read in light ofIndianapolisPower & Light Co.,infra,which is discussed in detail below.that put them in that vulnerable position whatever theintention of the union was. In such circumstances itwould not further Federal policy to allow a union to finea memberbecause the member takes reasonable steps tohonor the apparentmeaning ofthe contract, no matterwhat the real intention of the employer and union was.On the other hand the "intention" of the parties is ofcritical importance in interpreting a "no-strike" clause ina situation where an employer discharges an employeefor striking. There we start with the premise that both astrikeand a sympathy strike are protected activitiesunder Section 7 of the Act. The right to strike may bewaived but such waivers must be "clear and unmistak-able."Metropolitan Edison Co. v.NLRB,460 U.S. 693,708 (1983). In determining whether a waiver of a statuto-ry right is "clear and unmistakable," an evaluation of thecontractlanguage mustbe made in the context of all sur-rounding circumstances to find the actual intention of theparties.The contractlanguageisonly one indicia ofintent.The concept of a "clear and unmistakable waiver"of a statutory right that is the key to resolving the caseinvolving an employer's discharge of an employee forstriking has little applicationin a situation,such as wehave here, where a union fines a member for refusing tohonor a picket line in the face of a no-strike clause.However, the Board has not always drawn that distinc-tion. InFood & Commercial Workers Local 1439 (Ro-sauer'sSupermarkets),275 NLRB 30 (1985), the Boardapplied standards to a union fine case that had evolvedfrom employer dischargesituations,holding:InIndianapolis Power & Light Co.,273NLRB1715 (1985), we held that broad no-strike provisionsprohibitallstrikes,including sympathy strikes,unless the contract or extrinsic evidence establishesthe parties intended to except sympathy strikes fromthe prohibition. The meat unit contract's no-strikeprovisions prohibit,inter alia,"picketing, boycott-ing, strikes, or other economic action." Nothing inthe contractsuggestsan intent to create an excep-tion for sympathy strikes. Nor does the judge's dis-cussion of the parties'bargaininghistory establishthat the parties intended to exclude sympathystrikes.We therefore hold that the Respondentclearly and unmistakably waived meat unit employ-ees' rightto engagein sympathy strikes. According-ly, the Respondent violated Section 8(b)(1)(A) bythreatening to discipline members who refused toparticipate in the sympathy strike.TheIndianapolis Power & Light Co.case,?the currentcontrolling Board law,8 is a culminationof a long string273 NLRB 1715 (1985), revd.and remandedfor furtherproceedings797 F.2d 1027 (D.C. Cit.1985). In reversing the Board, the court notedthat evidence was presented that the parties during negotiations had as-serted different interpretationsof the no-strike clause and that neitherparty had acquiesced in the other's view.The Court saidthat the admin-istrative lawjudge had concluded that the parties had agreed to disagreeover whether sympathystrikeswerecovered bythe clause and that theBoard had not addressedthat specificfinding.The case was remandedbecause inthe Court's opinion the Board had failed to discuss relevantand perhaps dispositiveevidence ofthe parties' intent.8It is noted that the parties entered into the current constructionagreement on June 1,1985 and that IndianapolisPower & Light Co. wasdecided bythe Board on January 31, 1985, some 5 months earlier. 418DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDof cases involving the interpretation of no-strike clausesin the context of an employer's discharge of employeesfor engaging in a sympathy strike.InIndiana Power &Light Co.,the Board reversed prior law which had heldthat a broad no-strikeclause did not ban sympathystrikes unless sympathy strikes were expressly mentionedor extrinsic evidence clearly showed the parties intendedto include them.In effect the Board simply reversed thepresumptions.Under the current law a broad no-strikeclause will include sympathy strikes unless extrinsic evi-dence indicates that the parties intended otherwise. Asthe Board held:Following Board precedent,'the judge reasonedthat,because the contractual no-strike language didnot expressly mention sympathy strikes, the con-tractwould not bar them unless extrinsic evidenceclearly showed the parties'intent to do so. Hefound the parties' bargaining history and past prac-tice regarding sympathy strikes equivocal and un-certain,and thus insufficient to establish a sympa-thy-strike waiver.We conclude that the broad no-strike clause barsemployees from honoring stranger picket lines. Weagree with former Member Penello, concurring inOperatingEngineers Local 18 (Davis-McKee),238NLRB 652,661 (1978), that a broad no-strike prohi-bition encompasses direct and indirect work stop-pages, including sympathy strikes: "Where the par-ties to a collective-bargaining contract embody inthe agreement a clause stating essentially that thereshall be no strikes during the term of the agreement,itmeans that there shall be no strikes during theterms of the agreement--unless extrinsic evidence in-dicates that the parties intended otherwise." Al-though previous Board decisions have held thatsympathy strikes lie outside the scope of broad no-strike clauses,we can discern no logical or practicalbasis for the proposition that the prohibition of all"strikes" does not includesympathystrikesmerelybecause the word"sympathy"isnot used. As theDistrict of Columbia Circuit stated, "[T]he practicalrelationship between work stoppages and the honor-ing of picket lines is so well understood in the in-dustrial climate that we think that a clause of thiskind using only the word`strike'includes plant sus-pensions resulting from refusals to report for workacross picket lines."News Union of Baltimore v.NLRB,393 F.2d 673, 676-677 (1968). See also theSeventh Circuit'sopinion inUnited States Steel,supra.We consider former member Penello'sDavis-McKeeconcurrence a sound and straightforwardguide to construing no-strike provisions. If a collec-tive-bargaining agreement prohibits strikes, we shallread the prohibition plainly and literally as prohibit-ing all strikes, includingsympathystrikes.If,how-ever, the contract or extrinsic evidence demon-strates that the parties intended to exempt sympathystrikes,we shall give the parties'intent controllingweight.We therefore overrule such cases asUnitedStates SteelandW-I Canteen Serviceto the extentthat the standard applied there is inconsistent withthis holding.'United States SteelCorp., 264 NLRB 76 (1982) (former Chair-man Van de Water and MemberHunter dissenting),enf denied711 F 2d 772 (7th Cit. 1983);W-I Canteen Service,238 NLRB 609(1978), enf denied 606 F.2d 738 (7th Cir. 1979).In the instant case I believe that a violation of Section8(b)(1)(A) must be found under any of the various theo-riesdiscussed above. If a union member is protectedagainst union fines when he acts under a reasonable in-terpretation or a collective-bargaining agreement withrespect to a no-strike clause, then clearly there was aviolation of the Act. It is quite reasonable to interpret"no strikes" to mean just that. If on the other hand thecase turns on the actual intention of the parties as to themeaning of the no-strike clause, with a bow toward thecases dealing with an employer's discharge of an employ-ee for striking, a violation must still be found. When theinitialcontractwas negotiated in 1965, all the partieswere aware that the work in question was extremely im-portant and sensitive as far as the Atomic Energy Com-missionwas concerned, and that the Atomic EnergyCommission had indicated that it would no longer toler-ate the disruption caused by sympathy strikes and haddemanded that the Company obtain a contract clausebanning then. There was an implied threat from theGovernment that the Company would no longer be onthe job if it could not secure satisfactory contractclauses.At those initial negotiations the Company pro-posed a no-strike clause that provided that there wouldbe no strikes, stoppages of work or slowdowns of theCompany's operations during the term of the agreement.The company negotiators described in detail the prob-lems caused by sympathy strikes in the past and it wasmade unequivocally clear that the Company interpretedits proposed wordings to ban all strikes including sympa-thy strikes.Throughout negotiations the Carpentersnever gave any indication that they had a different inter-pretation of the Company's proposed language. This wasnot a situation where the parties interpreted contract lan-guage differently or in which they agreed to disagree.There was a clear understanding that the language "nostrikes, stoppages of work or slowdowns" meant justwhat it said. The Carpenters agreed to that languageafter hearing the Company's interpretation and offeringno different interpretation of their own. A contract wassigned incorporating that language. The same languagewas incorporated in all succeeding Carpenters construc-tion agreements. During negotiations for successor agree-ments there was no attempt to change the language norany indication that the Union disagreed with the Compa-ny's interpretation of that language. Indeed from thetime the original contract was signed until the fall of1987,when the events underlying the instant litigationtook place, both the Company and the Carpenters actedin a way that was consistent with an understanding thatthe no-strike clause applied to sympathy strikes.Wherethe Carpenters construction agreement was still outstand-ing and the maintenance carpenters struck, the construc-tionCarpenters crossed themaintenance carpenters CARPENTERSLOCAL1780 (REYNOLDS ELECTRICAL)419picketlines.The Company and the Carpenters did notdisagree about the interpretation of the contract. Theyboth understood that it covered all strikes including sym-pathy strikes.Thatwas manifested in the remark by Car-penters business representativeClifford Kahleat a unionmeeting in mid-September 1987 when he told the assem-bled members that there was nothing the Union could doabout members who worked behind the Culinary and busdrivers picket lines because of a clause in the contract.At that time both the Carpenters construction and theCarpenters maintenance agreements were still in effectand both contained the no-strike clause.The maintenanceagreement expired October 1, 1987 and the constructionagreement didn't expire until June 1, 1990.The no-strike clause in question here must also be readin the light of the preamble of the 1985-1990 construc-tion agreement.In it,the parties agree that the work in-volved is of major national importance,isof urgent pri-ority, and is essential to the national defense.The partiesunderstood the importance of the work involved and theneed to have that work free of interruptions of any kind.Thatneed was reflected in the no-strike clause.It is alsonoted that the Carpenters did not respond to the Compa-ny's September 24, 1987 letter in which the history ofnegotiations was mentioned and the conclusion reachedthat the no-strike clause included sympathy strikes.Applying the law set out inIndianapolis Power & LightCo., supra, a violation of Section 8(b)(1)(A) must befound because the collective-bargaining agreement pro-hibits strikes, that prohibition must be read plainly andliterallyas prohibiting all strikes,including sympathystrikes, and neither the contract nor extrinsic evidencedemonstrates that the parties intended to exempt sympa-tliy strikes. Indeed even if thepre-Indianapolis Power &Light Co.law is applied to the facts of this case, theresultwould be thesame.If we start with the presump-tion that the no-strike clause does not include sympathystrikes because they are not expressly mentioned, thatpresumption has been rebutted by extrinsic evidenceclearly showing that the parties intended to cover sym-pathy strikes.In sum I conclude that the Carpenters violated Section8(b)(1)(A)as alleged in the complaint.CONCLUSIONS OF LAW1.The broadno-strike clause in the June 1, 1985 toJune 1, 1990 Carpentersconstruction agreement was in-tended to and did ban sympathystrikes.2.The sympathy strike that the Carpentersengaged inin thefall of1985 was a violationof the no-strike clausein that agreement.3.The Carpentersviolated Section8(b)(1)(A) of theAct byfining andotherwisedisciplining members for re-fusingto honor that sympathy strike.Having found that the Carpenters fined the 20 employ-ees named above in the amounts set forth next to theirnames, I recommend that the Carpenters be ordered tovacate those fines. The record does not disclose whetherany of the fines have actually been paid or whether anymoney has been paid by the employees to process anappeal from those fines or for other expenses relatedthereto.I recommend that the Carpenters be ordered toreturn to those employees any fines that have been paidtogether with an amount equal to any expenses those em-ployees incurred as a result of those fines plus interest ascomputed inNew Horizons for the Retarded,283 NLRB1173(1987).9Laborers Northern California Council (BakerCo.), 275 NLRB 278 (1985).Having found that the Carpenters refused to acceptdues unless the unlawful fines were paid,it is recom-mended that the Carpenters be ordered to accept dueswithout that condition and if any members have been ex-pelled from membership because of the refusal of theCarpenters to accept dues until such fines were paid, it isrecommended that the Carpenters be ordered to reinstatethose members.Iwill further recommend that the Carpenters be or-dered to expunge from its records all references to thecharges, trials, fines,and other actions against thosemembers and to notify them in writing that it has doneso.On these findings of fact and conclusions of law andon the entire record,I issue the following recommend-ed'oORDERThe Respondent,United Brotherhood of Carpentersand Joinersof America, AFL-CIO, Local 1780, its offi-cers, agents,and representatives, shall1.Cease and desist from(a)Fining or otherwise disciplining any member forrefusing to honor asympathystrike where that sympathystrike is prohibited by the terms of a no-strike clause in acollective-bargaining agreement.(b)Refusing to accept dues from members until suchfines are paid.(c)Expelling any member from membership for non-payment of dues where it refuses to accept dues untilsuch fines are paid.(d) In any like or related manner restraining or coerc-ing employees in the exercise of the rights guaranteedthem in Section7 of the Act.2.Takethe followingaffirmativeaction necessary toeffectuate the policiesof the Act.(a)Rescind the fines it levied against the followingmembers:THE REMEDYHaving found that the Carpenters engaged in unfairlabor practices within the meaning of Section8(b)(1)(A)of theAct, I recommend that it be ordered to cease anddesist therefrom and to take certain affirmative action de-signed to effectuate the policiesof the Act.9UnderNewHorizons,interest is computed at the"short-term Federalrate"for the underpayment of taxes as set out in the 1986 amendment 26U.S.C. § 6621.10 If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings,conclusions,and recommendedOrder shall,as provided in Sec.102.48 of theRules,be adopted by theBoard and all objections to them shall be deemed waived for all pur->oses 420James E. AllenEdwinA. ArnoldJohn D.CampbellGeorge S. DukartDouglas ExcellHenry E.Flynn, Sr.Charles R. GeorgeDwight HardisonGeorge HowardGaryHutchcroftDECISIONSOF THE NATIONALLABOR RELATIONS BOARDLarry JohnsonDouglas KonoldFrank KraftJessieMcMurtryTheodore MathewsWilliam MosierJohn K. SellersWinston ShroutDan WeaverEdwin Wielinski(b)Return to those members any fines that they mayhave paid together withan amountequal to the expensesthose employees incurredas a resultof those fines plusinterest in themanner setforth in the remedy section ofthis decision.(c)Accept dues from those members without requiringthat such fines be paid first and reinstate to membershipany member who was expelled because of its refusal toaccept dues until such fines were paid.(d)Expunge from its records all reference to thecharges, trials, fines and other actions against those mem-bers and notify them in writing that it has done so.(e) Post at its business offices, hiring halls, and meetingplaces, copies of the attached notice marked "Appen-dix."'tCopies of the notice on forms provided by theRegionalDirector for Region 31, after being signed byits authorized representative, shall be posted by it imme-diately upon receipt and maintained for 60 consecutivedays in conspicuous places, including all places wherenotices to members are customarily posted. Reasonablesteps shall be taken by it to ensure that the notices arenot altered, defaced, or covered by any other material.(f)Notify theRegionalDirector for in writing within20 days from the date of this Order what steps it hastaken to comply.1 i If this Orderis enforced by a judgmentof a UnitedStates court ofappeals, the wordsin the notice reading"Posted by Order of theNation-alLaborRelations Board"shall read "Posted Pursuant to a Judgment ofthe United States Court of AppealsEnforcingan Order ofthe NationalLaborRelations Board."